UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted June 23, 2005
                               Decided June 30, 2005

                                        Before

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3794

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Western District of
                                               Wisconsin
      v.
                                               No. 04-CR-99-C-01
LANCE D. STEWART,
    Defendant-Appellant.                       Barbara B. Crabb,
                                               Chief Judge.

                                      ORDER

       Lance Stewart entered unconditional guilty pleas to two counts of possessing
firearms as a convicted felon in violation of 18 U.S.C. § 922(g)(1). The district court
deemed the sentencing guidelines advisory and imposed a discretionary sentence of
84 months’ imprisonment on each count, to run concurrently. Appointed counsel
filed a notice of appeal, but now seeks to withdraw under Anders v. California, 386
U.S. 738 (1967), because he cannot find a nonfrivolous issue to present. Counsel’s
Anders brief is facially adequate, and Stewart did not respond to our notice under
Circuit Rule 51(b). Thus, our review is limited to those potential issues identified
in counsel’s brief. See United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).

       Counsel first asks whether Stewart could challenge his guilty pleas. Counsel
concludes that no argument would be possible because the district court
substantially complied with the dictates of Federal Rule of Criminal Procedure
11(b) in taking the pleas. It is true that compliance with Rule 11 would render
No. 04-3794                                                                      Page 2

frivolous a challenge to Stewart’s guilty pleas, United States v. Blalock, 321 F.3d
686, 688 (7th Cir. 2003), especially since our own review would be for plain error
given that Stewart did not move to withdraw those pleas in the district court,
United States v. Vonn, 535 U.S. 55, 59 (2002). We have held, however, that
appointed lawyers seeking to withdraw under Anders should not even explore the
propriety of a guilty plea unless the defendant has said he wants to unwind the
plea. United States v. Knox, 287 F.3d 667, 670-71 (7th Cir. 2002). In this case we
have no indication that Stewart would want his guilty pleas set aside.

       Counsel next considers whether any grounds exist to challenge the
reasonableness of Stewart’s sentence, which the district court imposed in
accordance with our decision in United States v. Booker, 375 F.3d 508 (7th Cir.
2004), aff’d, 125 S. Ct. 738 (2005). The district court, after taking into consideration
the factors in 18 U.S.C. § 3553(a), sentenced Stewart to total of 84 months’
imprisonment, within his guideline range of 77 to 96 months. As counsel notes, a
sentence imposed under an advisory guideline scheme is reviewed for
reasonableness, see Id. at 765; United States v. Tedder, 403 F.3d 836, 844 (7th Cir.
2005), and it would be frivolous for Stewart to argue that the term imposed—at less
than the midpoint of the range—was unreasonable, see United States v. George,
403 F.3d 470, 472-73 (7th Cir. 2005).

       Finally, counsel correctly observes that any claim of ineffective assistance of
counsel is best brought in a motion under 28 U.S.C. § 2255. See Massaro v. United
States, 538 U.S. 500, 504 (2003); Cooper v. United States, 378 F.3d 638, 640 n.1
(7th Cir. 2001). Moreover, Stewart’s counsel on appeal was also his trial counsel,
and thus is not in a position to argue that Stewart received ineffective assistance at
trial. See United States v. Martinez, 169 F.3d 1049, 1052 (7th Cir. 1999).

      We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.